EXHIBIT 4.1 Citicorp Mortgage Securities, Inc. Depositor CitiMortgage, Inc. Servicer and Master Servicer U.S. Bank National Association Trustee Citibank, N.A. Paying Agent, Certificate Registrar and Authenticating Agent Pooling and Servicing Agreement Citicorp Mortgage Securities Trust, Series 2007-5 REMIC Pass-Through Certificates June 1, 2007 Contents Parties 9 Background 9 Agreement 9 Series Terms 9 12The series 9 12.1Establishment 9 12.2General terms for classes 10 12.3Target rate 12 12.4Ratio-stripped IO and PO classes 12 12.5Loss limits 12 12.6Denominations 12 12.7The mortgage loans 12 12.8Right to repurchase 13 12.9Book-entry and definitive certificates 13 12.10Voting interests 13 12.11Cash deposit 13 13Principal balances 13 13.1Class balances 13 13.2Certificate balances 13 14Allocations 14 14.1Interest allocations 14 14.2Principal allocations 14 14.3Unscheduled principal 15 14.4Maintenance of subordination 15 15Allocations among the senior classes 16 15.1Order of allocation among senior target-rate classes 16 15.2NAS classes 17 15.3PAC classes 17 15.4TAC classes 17 16Distributions 17 16.1Types of distributions 17 16.2Accrual and accrual directed classes 17 16.3Distribution priorities 18 16.4Distributions to certificate holders 19 16.5Final distribution on the residual certificates 19 16.6Wire transfer eligibility 19 17Adjustments to class balances 19 18Loss recoveries 20 19Additional structuring features 21 20LIBOR classes 21 21Composite and component classes 22 22Multiple-pool series 22 22.1Adjustment of subordinated component class principal balances 23 22.2Maintenance of subordination 24 22.3Distribution shortfalls 24 22.4Undersubordination 25 22.5Undercollateralization 26 22.6Non-subordinated interest shortfalls 27 23Super senior and super senior support classes 27 24Retail classes 27 25Insured classes 27 26Advance account 28 27REMIC provisions 28 27.1Constituent REMICs 28 27.2The class P and class L regular interests 28 27.3Principal distributions and loss allocations to class L and class P regular interests 29 27.4Interest distributions to class L and class P regular interests 29 27.5REMIC accounts and distributions 30 27.6Tax matters person 31 28Yield maintenance agreement 32 28.1Yield maintenance agreement 32 28.2Tax treatment 33 29Notice addresses 34 30Initial Depositories 34 31ABN AMRO as third-party servicer 34 Standard Terms 36 1Definitions and usages 36 1.1Defined terms 36 1.2Usages 51 1.3Calculations respecting mortgage loans 52 2Transfer of mortgage loans and issuance of certificates; repurchase and substitution 52 2.1Transfer of mortgage loans 52 2.2CMSI’s representations and warranties 56 2.3Repurchase or substitution of mortgage loans 58 3Servicing 60 3.1CitiMortgage as servicer and master servicer 60 3.2Collections 62 3.3Certificate and other accounts 62 3.4Prepayment interest shortfalls 65 3.5Advances 65 3.6Distributions 67 3.7Third-party servicing 70 3.8Permitted withdrawals from certificate account 71 3.9Expenses 72 3.10Primary mortgage insurance 73 3.11Hazard insurance 73 3.12Realization on defaulted mortgage loans 73 3.13Release of mortgage files 76 3.14Reports to certificate holders and others 76 3.15Tax returns and reports 78 3.16Application of buydown funds 79 3.17Assumption and modification agreements 79 3.18Refinancings and curtailments; loan modifications 80 3.19Investment accounts 81 3.20Paying Agent and Certificate Registrar 84 3.21Exchange Act reporting 85 4CitiMortgage 86 4.1Liability of CitiMortgage and others 86 4.2Assumption of CitiMortgage’s obligations by affiliate 86 4.3Maintenance of office or agency 87 4.4Servicer not to resign 87 4.5Delegation of duties 87 4.6Errors and omissions insurance 87 5The certificates 87 5.1The certificates 87 5.2Registration of transfer and exchange of certificates 89 5.3Mutilated, destroyed, lost or stolen certificates 92 5.4Persons deemed owners 93 5.5Access to list of certificate holders’ names and addresses 93 5.6Definitive certificates 93 5.7Notices to Clearing Agency 94 6[Reserved] 94 7Default 94 7.1Events of Default 94 7.2Trustee to act; appointment of successor 95 8The Trustee 96 8.1Duties 96 8.2Liability 97 8.3Trustee not liable for certificates or mortgage loans 97 8.4Trustee may own certificates 98 8.5Trustee’s fees and expenses 98 8.6Eligibility requirements for Trustee 99 8.7Resignation or removal of Trustee 99 8.8Successor trustee 100 8.9Merger or consolidation of Trustee 100 8.10Appointment of co-trustee or separate trustee 101 8.11Tax returns 102 8.12Appointment of authenticating agent 102 9Termination 103 9.1Termination upon repurchase by CMSI or liquidation of all mortgage loans 103 10General provisions 105 10.1Amendments 105 10.2Recordation of Agreement 106 10.3Limitation on rights of certificate holders 106 10.4Governing law 107 10.5Maintenance of REMICs 107 10.6Notices 107 10.7Severability of provisions 107 10.8Assignment 108 10.9Certificates nonassessable and fully paid 108 11Depositories 108 11.1Depositories 108 Signatures and acknowledgments 110 Schedule 1: Servicing criteria to be addressed in report on assessment of compliance PAC Schedule PAC 1 TAC Schedule TAC 1 Appendix 1: Transferee’s Affidavit Exhibit A: Forms of certificates A-1 Exhibit B: Mortgage Loan Schedules B-1 Exhibit C: Form of Mortgage Note Custodial Agreement C-1 Exhibit D: Form of Purchaser Letter D-1 Exhibit E: Form of ERISA Letter E-1 Exhibit F: Form of Yield Maintenance Agreement F-1 Defined Terms AAMG, 34 accrual class, 17 accrual directed class, 17 accrual termination day, 36 advance account, 28 advance account advances, 28 advance account available advance amount, 28 advance account depository, 28 advance account depository agreement, 28 advance account funding date, 28 advance account trigger date, 28 affiliate, 36 affiliated mortgage loans, 60 affiliated Paying Agent advances, 66 affiliated servicing fee rate, 36 Agent, 90 aggregate outstanding advances, 36 allocated loss, 20 alternative certificate account, 108 alternative custodial accounts for P&I, 108 alternative escrow account, 108 alternative servicing account, 108 Applicable Constituent REMIC, 28 appraisal, 36 assumed principal balance, 32 Authenticating Agent, 9, 102 Authorized Officer, 36 Bankruptcy Code, 36 bankruptcy coverage termination date, 36 bankruptcy loss, 36 bankruptcy loss limit, 36 beneficial owner, 37 book-entry certificates, 13 business day, 37 buydown account, 37 buydown funds, 37 buydown mortgage loan, 37 buydown subsidy agreement, 37 certificate account, 62 certificate holder, 37 certificate insurance policy, 27 certificate rate, 10 Certificate Register, 89 Certificate Registrar, 10 certificates, 9 Citibank banking affiliate, 37 Citigroup Global Markets, 10 CitiMortgage, 9 class, 37 class A-PO, 9 class A-PO certificates, 9 class B holder, 61 class B-x, 9 class B-x certificates, 9 class IA-IO, 9 class IA-IO certificates, 9 class IA-x, 9 class IA-x certificates, 9 class IIA-1, 9 class IIA-1 certificates, 9 class IIA-IO, 9 class IIA-IO certificates, 9 class IIIA-1, 9 class IIIA-1 certificates, 9 class IIIA-IO, 9 class IIIA-IO certificates, 9 class L regular interest, 28 class LR certificates, 9 class P regular interests, 28 class percentage, 37 class PR certificates, 9 class R certificates, 9 classes A-x through A-y, 38 classes B-x through B-y, 38 Clearing Agency, 38 Clearing Agency Participant, 38 closing date, 10 CMSI, 9 collected servicing fee, 38 component classes, 22 composite class, 22 constituent REMIC, 28 corporate trust office, 34 cumulative loss test, 15 current interest allocation, 14 custodial accounts for P&I, 64 custodial investment account, 82 cut-off date, 9 debt service reduction, 38 deficient valuation, 38 definitive certificates, 13 delegated servicer, 38 delinquency test, 15 denominations, 12 Depository, 38 determination date, 39 discount loan, 39 disqualified organization, 90 distribution account, 68 distribution day, 10 distribution day data, 69 distribution day statement, 70 distribution report, 76 Eligible Account, 39 Eligible Investments, 82 eligible substitute mortgage loan, 60 ERISA, 39 ERISA Prohibited holder, 90 ERISA Restricted Certificates, 39 escrow accounts, 64 Events of Default, 94 Exchange Act, 39 extraordinary event, 39 FDIC, 39 Fitch, 39 fraud loss, 40 fraud loss limit, 39 Furnished Document, 96 GIC, 40 GNMA, 40 group, 22, 40 group target-rate class percentage, 40 Guide, 40 high-cost mortgage loan, 40 holder, 40 hypothetical mortgage loan, 40 impaired subordination level, 16 independent accountants, 40 Indirect Participant, 40 initial, 40 initial bankruptcy loss limit, 12 initial fraud loss amount, 12 initial special hazard loss limit, 12 insurance premium, 27 insurance proceeds, 40 insured class, 27 Insurer, 27 interest allocation, 14 interest allocation carryforward, 14 interest distribution, 17 interest portion of a liquidated loan loss, 41 interest portion of a realized loss, 48 Internal Revenue Code, 40 investment account, 40 Investment Income, 41 IO class, 41 IO loan, 41 IO strip, 41 last scheduled distribution day, 10 latest possible maturity date, 10 LIBOR, 21 LIBOR accrual period, 21 LIBOR classes, 21 liquidated loan, 41 liquidated loan loss, 41 liquidation expenses, 41 liquidation proceeds, 41 loss recovery, 42 lower-tier REMIC, 28 lower–tier REMIC account, 30 margin, 32 master servicer, 61 master servicing fee, 42 master servicing fee rate, 42 material breach, 59 maximum protection percentage, 32 MERS, 53 month, 42 monthly affiliated servicing fee rate, 36 monthly master servicing fee rate, 42 monthly pass-through rate, 45 monthly third-party servicing fee rate, 50 Moody’s, 42 mortgage, 42 mortgage documents, 42 mortgage file, 42 mortgage loan, 42 mortgage loan schedule, 42 mortgage note, 42 Mortgage Note Custodial Agreement, 53 Mortgage Note Custodian, 53 mortgage note rate, 42 mortgaged property, 42 mortgagor, 42 multiple-pool series, 42 NAS classes, 17 net liquidation proceeds, 42 net Paying Agent advances, 42 net REO proceeds, 42 net voluntary advances, 42 non-accelerated senior classes, 17 nonrecoverable advance, 43 non-subordinated losses, 43 non-supported prepayment interest shortfall, 43 notional balance, 13 officer’s certificate, 43 opinion of counsel, 43 order of seniority, 43 order of subordination, 43 original value, 43 Originator, 44 outstanding, 44 overcollateralized, 26 PAC class, 17 Participant, 44 pass-through rate, 45 Paying Agent, 10 Paying Agent failure, 28 Paying Agent failure advance, 28 percentage interest, 45 person, 45 planned amortization class, 17 planned balances, 17 PO class, 45 PO loan, 45 PO strip, 45 pool, 45 pool distribution amount, 45 pool I, 22 pool II, 22 pool III, 22 pooling REMIC, 28 pooling REMIC account, 30 predatory lending law, 45 Predecessor Certificates, 46 premium loan, 46 prepayment interest shortfall, 46 primary mortgage insurance certificate, 46 principal allocation, 14 principal balance, 13 principal distribution, 17 principal portion of a liquidated loan loss, 41 principal portion of a realized loss, 48 principal prepayment, 46 private certificates, 46 Proceeding, 46 property protection expenses, 46 Purchaser, 10 Qualified GIC, 46 Qualified Nominee, 47 rating agency, 10 ratio-stripped IO class, 47 ratio-stripped IO loan, 47 ratio-stripped PO class, 47 ratio-stripped PO loan, 48 realized losses, 48 record date, 48 reduction amount, 25 regular interests, 28 Regulation AB, 85 reimbursement, 17 relevant servicer, 48 Relieved interest, 67 REMIC, 48 REMIC Provisions, 48 remittance delinquency, 65 remittances on affiliated mortgage loans, 63 remittances on third-party loans, 64 REO loan, 48 REO proceeds, 48 REO property, 48 Required Amount of Certificates, 48 reserve fund, 27 residual certificates, 9 residual distribution, 17 residual interest, 28 Responsible Officer, 48 retail class, 27 retail reserve fund, 27 S&P, 48 scheduled monthly loan payment, 48 scheduled principal balance, 49 scheduled principal payments, 49 scheduled servicing fee, 49 Securities Act, 49 senior classes, 9 senior to, 49 Series Terms, 9 servicing account advances, 65 servicing accounts, 63 Servicing Officer, 49 Similar Law, 92 single certificate, 49 single-pool series, 49 special hazard loss, 49 special hazard loss limit, 49 special hazard percentage, 50 special servicer, 61 special servicing agreement, 61 specially serviced mortgage loans, 61 Standard Terms, 9 startup day, 10 subordinate to, 50 subordinated classes, 9 subordinated losses, 50 subordination depletion date, 50 subordination level, 15 substitution adjustment amount, 60 substitution day, 59 super senior classes, 27 super senior support classes, 27 TAC class, 17 target rate, 12 targeted amortization class, 17 targeted balances, 17 target-rate class, 12 target-rate class percentage, 50 target-rate loan, 50 target-rate strip, 50 tax matters person, 31 third-party mortgage loans, 60 third-party Paying Agent advance, 67 third-party servicer, 60 third-party servicer advance, 66 third-party servicing agreement, 60 third-party servicing fee, 50 third-party servicing fee rate, 50 Transfer Instrument, 51 Trust, 9 Trust Fund, 51 Trustee, 9 U.S. person, 51 uncommitted cash, 51 uncommitted cash advances, 66 undercollateralized, 26 undersubordination, 25 Underwriter, 10 unscheduled principal payments, 51 upper-tier REMIC, 28 upper-tier REMIC account, 30 voluntary advance, 66 voting interest, 13 yield maintenance agreement, 32 yield maintenance amount, 33 yield maintenance payments, 32 yield maintenance percentage, 32 yield maintenance provider, 32 yield maintenance reserve fund, 33 yield protected certificates, 32 POOLING AND SERVICING AGREEMENT June 1, 2007 PARTIES · Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) · CitiMortgage, Inc., a New York corporation (CitiMortgage) · U.S. Bank National Association, a national banking association, in its individual capacity and as Trustee · Citibank, N.A., a national banking association, in its individual capacity and as Paying Agent, Certificate Registrar, and Authenticating Agent BACKGROUND In the regular course of their business, affiliates of CMSI originate and acquire mortgage loans. CMSI, CitiMortgage and the Trustee wish to set forth the terms and conditions under which the Trust will acquire the mortgage loans listed in exhibit B, certificates will be issued to holders evidencing ownership interests in the Trust Fund, and CitiMortgage will manage and service the mortgage loans. AGREEMENT This Pooling and Servicing Agreement (this agreement) consists of sections 1 through 11 (the Standard Terms) and sections 12 and following (the
